NEVADA SECURITY BANK

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

This Agreement is made and entered into this 15th day of September, 2005, by and
between Nevada Security Bank, a banking corporation organized under the laws of
the State of Nevada (the “Employer”), and Hal Giomi, an individual (hereinafter
referred to as the “Executive”).

RECITALS

WHEREAS, the Executive is an employee of the Employer and is serving as its
Chief Executive Officer;

WHEREAS, the Executive’s experience and knowledge of the affairs of the Employer
and the banking industry are extensive and valuable;

WHEREAS, it is deemed to be in the best interests of the Employer to provide the
Executive with certain supplemental executive benefits in the form of salary
continuation after retirement or certain other events, on the terms and
conditions set forth herein, in order to reasonably induce the Executive to
remain in the Employer’s employment; and

WHEREAS, the Executive and the Employer wish to specify in writing the terms and
conditions upon which this additional compensatory incentive will be provided to
the Executive.

NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants contained herein, the Executive and
the Employer agree as follows:

AGREEMENT



  1.0   TERMS AND DEFINITIONS.

1.1 Annual Benefit. The term “Annual Benefit” shall mean the amount equal to the
product of the Executive’s Final Average Annual Compensation times the Benefit
Level Percentage times the Applicable Percentage, which amount shall be reduced
to the extent required: (i) under the other provisions of this Agreement;
(ii) by reason of the lawful order of any regulatory agency or body having
jurisdiction over the Employer; and (iii) in order for the Employer to properly
comply with any and all applicable state and federal laws, including, but not
limited to, income, employment and disability income tax laws (e.g., FICA, FUTA,
SDI).

1.2 Applicable Percentage. Unless otherwise defined, The term “Applicable
Percentage” shall mean that percentage listed on Schedule “A” attached hereto
which is adjacent to the number of complete years (with a “year” being the
performance of personal services for or on behalf of the Employer as an employee
for a period of 365 days) which have elapsed starting from the Effective Date of
this Agreement and ending on the date payments are to first begin under the
terms of this Agreement. In the event that Executive’s employment with Employer
is terminated other than by reason of disability, Retirement, Early Retirement
or voluntary termination on the part of Executive, Executive shall be deemed for
purposes of determining the number of complete years to have completed a year of
service in its entirety for any partial year of service after the last
anniversary date of the Effective Date during which the Executive’s employment
is terminated.

1.3 Benefit Level Percentage. The term “Benefit Level” shall mean 60%.

1.4 Board. The “Board” shall mean the Board of Directors of Nevada Security
Bank.

1.5 Change In Control. A “Change in Control” shall mean the earliest occurrence
of one of the following events:



  A.   A Change In Ownership of The Bank Holding or the Employer.

A change in ownership of The Bank Holding (TBH) or the Employer occurs on the
date that any person (or group of persons) acquires ownership of stock of TBH or
the Employer that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of TBH or the Employer, respectively.



  B.   A Change in Effective Control of TBH or the Employer.

A change in effective control of TBH or the Employer occurs on the date that:



  1.   Any person (or group of persons) acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of TBH or the Employer possessing
thirty-five percent (35%) or more of the total voting power of the stock of TBH
or the Employer, respectively; or



  2.   A majority of members of TBH’s or the Employer’s Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of TBH’s or the Employer’s Board,
respectively prior to the date of the appointment or election.



  C.   A Change in Ownership of a Substantial Portion of TBH’s or the Employer’s
Assets.

A change in the ownership of a substantial portion of TBH’s or the Employer’s
assets occurs on the date that any person (or group of persons) acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from TBH or the Employer,
respectively that have a total gross fair market value equal to, or more than,
forty percent (40%) of the total gross fair market value of all of the assets of
TBH or the Employer, respectively immediately prior to such acquisition or
acquisitions.

For the purpose of this Agreement, transfers of the outstanding voting
securities of TBH or the Employer made on account of deaths or gifts, transfers
between family members, former spouses or transfers to a qualified retirement
plan maintained by the TBH or the Employer shall not be considered in
determining whether there has been a Change in Control.

1.6 Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.7 Committee. The “Committee” means the Governance Committee of the Board of
Directors of Nevada Security Bank.

1.8 Compensation. The term “Compensation” means the base salary and cash bonuses
paid to Executive by Employer that are considered to be “wages” for purposes of
federal income tax withholding and includes any benefits under the supplemental
insurance plan agreement. Compensation shall be calculated before reduction for
any amounts deferred pursuant to any deferral arrangement by which Executive can
defer the current receipt of income. Compensation does not include expense
reimbursements or any form of non-cash compensation or benefits.

1.9 Disability/Disabled. The term “Disability” or “Disabled” shall mean either
that the Executive is (i) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan sponsored by
the Employer.

1.10 Early Retirement. The term “Early Retirement” shall mean the Retirement of
the Executive on a date which occurs after the date Executive reaches age 62 and
prior to the date Executive reaches age 65.

1.11 Effective Date. The term “Effective Date” shall mean September 15, 2005.

1.12 ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

1.13 Final Average Annual Compensation. Unless otherwise defined, “Final Average
Annual Compensation” means the higher of (i) the average annual Compensation of
Executive during the last 36 full consecutive calendar months of Executive’s
employment with Employer or (ii) the average annual Compensation of Executive
during Executive’s employment with Employer.

1.14 Involuntary Termination. The term “Involuntary Termination” shall mean the
termination of the Executive by the Employer for any reason other than a Change
in Control, Death, Disability or Termination for Cause.

1.15 Retirement. The term “Retirement” or “Retires” shall refer to the date
which the Executive acknowledges in writing to Employer to be the last day the
Executive will provide any significant personal services, whether as an
employee, director or independent consultant or contractor, to Employer or to,
for, or on behalf of, any other business entity conducting, performing or making
available to any person or entity banking or other financial services of any
kind. For purposes of this Agreement, the phrase “significant personal services”
shall mean more than 10 hours of personal services rendered to one or more
individuals or entities in any 30 day period.

1.16 Termination for Cause. The term “Termination for Cause” shall mean
termination of employment of the Executive with the Employer by reason of any of
the following:



  A.   Dishonest or fraudulent conduct by the Executive with respect to the
performance of Executive’s duties with Bank or the Bank’s parent corporation,
TBH;



  B.   Conduct by the Executive that materially discredits Bank, TBH or any of
TBH’s subsidiaries or is materially detrimental to the reputation of the Bank,
TBH or any of its subsidiaries, including but not limited to conviction of or a
plea of nolo contendere by the Executive of a felony or crime involving moral
turpitude;



  C.   Executive’s willful misconduct or gross negligence in performance of
Executive’s duties, including but not limited to Executive’s refusal to comply
in any material respect with the legal directives of the Executive’s immediate
supervisor or the Board of Directors, if such misconduct or negligence has not
been remedied or is not being remedied to the Board’s reasonable satisfaction
within thirty (30) days after written notice, including a detailed description
of the misconduct or negligence, has been delivered by the Board to the
Executive;



  D.   An order or directive from a state or federal banking regulatory agency
requesting or requiring removal of the Executive or a finding by any such agency
that the Executive’s performance threatens the safety or soundness of Bank, TBH
or any of its subsidiaries;



  E.   Material breach of Executive’s fiduciary duties to Bank if such breach
has not been remedied or is not being remedied to the Board’s reasonable
satisfaction within thirty (30) days after written notice, including a detailed
description of the breach, has been delivered by the Board to the Executive;



  F.   State and/or Federal banking regulators request or order termination of
this Agreement; or



  G.   The Executive commits any act which could cause termination of Coverage
under the Bank’s Blanket Bond as to the Executive, as distinguished from
termination of such coverage as to the Bank as a whole.

1.15 Voluntary Termination. The term “Voluntary Termination” shall mean
voluntary resignation of employment by the Executive prior to Early Retirement
or prior to Retirement at or after age 65.

2.0 SCOPE, PURPOSE AND EFFECT.

2.1. Contract of Employment. Although this Agreement is intended to provide the
Executive with an additional incentive to remain in the employ of the Employer,
this Agreement shall not be deemed to constitute a contract of employment
between the Executive and the Employer nor shall any provision of this Agreement
restrict or expand the right of the Employer to terminate the Executive’s
employment. This Agreement shall have no impact or effect upon any separate
written Employment Agreement which the Executive may have with the Employer, it
being the parties’ intention and agreement that unless this Agreement is
specifically referenced in said Employment Agreement (or any modification
thereto), this Agreement (and the Employer’s obligations hereunder) shall stand
separate and apart and shall have no effect upon, nor be affected by, the terms
and provisions of said Employment Agreement.

2.2. Fringe Benefit. The benefits provided by this Agreement are granted by the
Employer as a fringe benefit to the Executive and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.

3.0 BENEFITS PAYABLE.

3.1 Benefits Upon Retirement. In the event the Executive elects to retire and
Retires from active employment with the Employer on a date after Executive
attains age 65, then the Executive shall be entitled to be paid the Annual
Benefit each year for the remainder of Executive’s life with the Applicable
Percentage being based on Executive’s years of service as of the Executive’s
Retirement. The Annual Benefit, shall be paid in substantially equal monthly
installments on the first day of each month, beginning with the month following
the month in which the Executive Retires and continuing until the Executive’s
death. In the event that (i) the Participant is a “Key Employee,” as defined in
Code section 416, and (ii) the Employer is publicly traded at the time of
Executive’s Retirement, the benefit payable under this subsection shall commence
on the first day of the seventh (7th) month following Participant’s termination
of Employment. No payments shall be made to Executive, beneficiary or estate
pursuant to this Section 3.1 after Executive’s death.

3.2 Benefits Upon Early Retirement Date. If the Executive elects to retire from
active employment and retires on a date after Executive attains age 62 and prior
to age 65, then the Executive shall be entitled to be paid the Annual Benefit
each year for the remainder of Executive’s life with the Applicable Percentage
being based on Executive’s years of service as of the date of Executive’s
Retirement less the product of 6% times the number of full and partial years
that remain before Executive attains age 65. For example, if the Executive were
to retire at age 62 and 7 months and had 7 years of service completed, the
Executive’s Applicable Percentage would be 70% less 18% or 52%. The Annual
Benefit, shall be paid in substantially equal monthly installments on the first
day of each month, beginning with the month following the month in which the
Executive elects Early Retirement and Retires and continuing until the
Executive’s death. In the event that (i) the Participant is a “Key Employee,” as
defined in Code section 416, and (ii) the Employer is publicly traded at the
time of Executive’s Early Retirement, the benefit payable under this subsection
shall commence on the first day of the seventh (7th) month following
Participant’s termination of Employment. No payments shall be made to Executive,
beneficiary or estate pursuant to this Section 3.2 after Executive’s death.

1

3.3 Benefit Payments in the Event of Disability. In the event the Executive
becomes Disabled while actively employed by the Employer at any time after the
effective date of this Agreement, but prior to Retirement, the Executive shall
be paid the Annual Benefit each year for the remainder of Executive’s life in
substantially equal monthly installments on the first day of each month,
beginning with the month following the month in which the Executive becomes
Disabled and continuing until the Executive’s death. For purposes of this
Section 3.3, the Annual Benefit shall be determined with the with the Final
Average Annual Compensation being equal to greater of (i) the average annual
Compensation of Executive during the last 36 full consecutive calendar months of
Executive’s employment with Employer or (ii) the average annual Compensation of
Executive during Executive’s employment with Employer. No payments shall be made
to Executive, beneficiary or estate pursuant to this Section 3.3 after
Executive’s death.

3.4 Benefits Payable Upon a Change in Control. In the event of a Change in
Control then the Executive shall be entitled to be paid the Annual Benefit
(determined with the Applicable Percentage being equal to 100% and the Final
Average Annual Compensation being equal to Executive’s average annual
Compensation for the 36 full consecutive calendar months immediately prior to
the effective date of the Change in Control) each year for the remainder of
Executive’s life or 20 years whichever is less, on a monthly basis beginning on
the first day of each month, beginning with the month following the Change in
Control and continuing to the earlier of Executive’s death or 20 years. In the
event of Executive’s death prior to receiving the full benefit payable under
this Section 3.4, the Executive’s legal representative shall be paid the
remaining Annual Benefit as if the Executive had survived to the date of the
final payment provided for by this Section 3.4. If Executive is entitled to
receive benefits pursuant to this Section 3.4, Executive shall not be entitled
to payment of benefits under any other section of this Agreement.

3.5 Termination Without Cause. In the event the Executive’s employment is
terminated, then the amounts payable pursuant to this Agreement shall be as
follows:

(a) If Termination Occurs Prior to Executive’s Having 3 Full Years of Service
with Employer: If the Executive’s Employment is terminated by the Employer prior
to Executive having 3 full years of service with Employer, then the Executive
and Employer agree that no payments shall be made to Executive pursuant to this
Agreement.

(b) If Termination Occurs After the Executive Has 3 or more Full Years of
Service: If the Executive’s Employment is terminated by the Employer on or after
the Executive completes 3 or more full years of service with the Employer and
such termination of Executive was not Termination for Cause, death, disability,
a Change in Control or Retirement, then the Employer and Executive agree that
Executive shall receive the Annual Benefit each year for the remainder of
Executive’s life beginning with the month following the month in which the
Executive attains 65 years of age, or the earlier effective date elected by the
Executive, which alternate date satisfies the requirements relating to Early
Retirement. In the event that the Executive elects to begin receiving payments
at a date which satisfies the requirements relating to Early Retirement, then
the Annual Benefit shall be reduced by the product of 6% times the Benefit Level
Percentage for each full and partial years that remain between the earlier
effective date elected and the date Executive attains age 65.

3.6 Voluntary Termination by the Executive. In the event the Executive’s
employment is pursuant to Executive’s Voluntary Termination before Early
Retirement or Retirement, then the amounts payable pursuant to this Agreement
shall be as follows:

(a) If Termination Occurs Prior to the Executive’s Having 10 Years of Service
with Employer: In the event the Executive’s employment is pursuant to
Executive’s Voluntary Termination and Executive has less than 10 full years of
service with Employer, then Executive and Employer agree that no benefits are to
be paid by the Employer to Employee pursuant to this Agreement.

(b) If Termination Occurs After Having 10 or More Years of Service with
Employer: In the event the Executive’s employment is pursuant to Executive’s
Voluntary Termination and Executive has 10 or more full years of service with
Employer, then Executive and Employer agree that Employer shall pay the
Executive the Annual Benefit (with the Applicable Percentage being equal to 100%
and the Final Average Annual Compensation being equal to Executive’s average
annual Compensation for the 36 full consecutive calendar months immediately
prior to Executive’s Voluntary Termination) each year for the remainder of
Executive’s life on a monthly basis beginning on the first day of each month,
beginning with the month following the month in which the Executive attains age
65, or the earlier effective date elected by the Executive, which alternate date
satisfies the requirements relating to Early Retirement. In the event that the
Executive elects to begin receiving payments at a date which satisfies the
requirements relating to Early Retirement, then the Annual Benefit shall be
reduced by the product of 6% times the Benefit Level Percentage for each full
and partial years that remain between the earlier effective date elected and the
date Executive attains age 65.

3.7 Termination for Cause. If the termination of Executive’s employment is
Termination for Cause, Executive and Employer agree that Executive shall not be
paid any benefits pursuant to this Agreement.

3.8 Death Prior to Retirement. Except as provided for in Section 3.4 Benefits
Payable Upon a Change in Control, in the event Executive dies prior to
Retirement, Executive and Employer agree that no payments shall be made pursuant
to this Agreement.

4.0 ADMINISTRATION

4.1 Right To Determine Funding Methods. The Employer reserves the right to
determine, in its sole and absolute discretion, whether, to what extent and by
what method, if any, to provide for the payment of the amounts which may be
payable to the Executive or the Executive’s beneficiaries under the terms of
this Agreement. In the event that the Employer elects to fund this Agreement, in
whole or in part, through the use of life insurance or annuities, or both, the
Employer shall determine the ownership and beneficial interests of any such
policy of life insurance or annuity. The Employer further reserves the right, in
its sole and absolute discretion, to terminate any such policy, and any other
device used to fund its obligations under this Agreement, at any time, in whole
or in part. Consistent with Paragraph 9 below, neither the Executive nor the
Executive’s beneficiaries shall have any right, title or interest in or to any
funding source or amount utilized by the Employer pursuant to this Agreement,
and any such funding source or amount shall not constitute security for the
performance of the Employer’s obligations pursuant to this Agreement. In
connection with the foregoing, the Executive agrees to execute such documents
and undergo such medical examinations or tests which the Employer may request
and which may be reasonably necessary to facilitate any funding for this
Agreement including, without limitation, the Employer’s acquisition of any
policy of insurance or annuity. Furthermore, a refusal by the Executive to
consent to, participate in and undergo any such medical examinations or tests
shall result in the immediate termination of this Agreement and the immediate
forfeiture by the Executive and the Executive’s beneficiaries of any and all
rights to payment hereunder.

4.2 Claims Procedure. Any person claiming a benefit, requesting an
interpretation or ruling under this Agreement, or requesting information under
the Agreement shall present the request in writing to the Committee (or Board,
if the Employer has no Committee) which shall respond in writing as soon as
practicable.

If the claim or request is denied, the written notice of denial should state:

(a) The reason for denial, with specific reference to the provisions in the
Agreement on which the denial is based.

(b) A description of any additional material or information required and an
explanation of why it is necessary.

(c) An explanation of the claim review procedure.

Any person whose claim or request is denied or who has not received a response
within 30 days may request a review by notice given in writing to the Committee
(or Board, if the Employer has no Committee). The claim or request shall be
reviewed by the Committee (or Board, if the Employer has no Committee) who may,
but shall not be required to, grant the claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

The decision on review shall normally be made within 60 days. If an extension of
time is required for a hearing or other special circumstances, the claimant
shall be notified and the time limit shall be 120 days. The decision shall be in
writing and shall state the reason and the relevant provisions in the Agreement.
All decisions on review shall be final and bind all parties concerned.



  5.0   OTHER TERMS

5.1 Status of an Unsecured General Creditor. Notwithstanding anything contained
herein to the contrary: (i) neither the Executive nor the Executive’s legal
representative shall have any legal or equitable rights, interests or claims in
or to any specific property or assets of the Employer; (ii) none of the
Employer’s assets shall be held in or under any trust for the benefit of the
Executive or the Executive’s legal representative or held in any way as security
for the fulfillment of the obligations of the Employer under this Agreement;
(iii) all of the Employer’s assets shall be and remain the general unpledged and
unrestricted assets of the Employer; (iv) the Employer’s obligation under this
Agreement shall be that of an unfunded and unsecured promise by the Employer to
pay money in the future; and (v) the Executive and the Executive’s legal
representative shall be unsecured general creditors with respect to any benefits
which may be payable under the terms of this Agreement.

5.2. Covenant Not to Interfere. The Executive agrees not to take any action
which would prevent the Employer from collecting the proceeds of any life
insurance policy which the Employer may happen to own at the time of the
Executive’s death and of which the Executive is the insured and the Employer is
the sole or part beneficiary.

5.3 Unfunded Plan. This Agreement is intended to provide benefits pursuant to an
unfunded plan maintained primarily to provide deferred compensation benefits for
a select group of “management or highly compensated employees” within the
meaning of Sections 201, 301, and 401 of the Employee Retirement Income Security
act of 1974, as amended (“ERISA”), and therefore to be exempt from the
provisions of Parts 2, 3, and 4 of Title I ERISA. Accordingly, the Agreement
shall terminate and no further benefits shall be paid hereunder in the event it
is determined by a court of competent jurisdiction or by an opinion of counsel
that the Agreement constitutes an employee pension benefit plan within the
meaning of Section 3(2) of ERISA which is not so exempt.

2

5.4 Nonassignability. Neither the Executive nor Executive’s legal representative
under this Agreement shall have any power or right to transfer, assign,
hypothecate, modify or otherwise encumber any part or all of the amounts payable
hereunder, nor, prior to payment in accordance with the terms of this Agreement,
shall any portion of such amounts be: (i) subject to seizure by any creditor of
any such beneficiary, by a proceeding at law or in equity, for the payment of
any debts, judgments, alimony or separate maintenance obligations which may be
owed by the Executive, the Executive’s spouse, or any designated beneficiary; or
(ii) transferable by operation of law in the event of bankruptcy, insolvency or
otherwise. Any such attempted assignment or transfer shall be void and shall
terminate this Agreement, and the Employer shall thereupon have no further
liability hereunder.

5.5 Governing Law. The laws of the State of Nevada, other than those laws
denominated choice of law rules, and, where applicable, the rules and
regulations of: (i) the Nevada Division of Financial Institutions; (ii) the
Board of Governors of Federal Reserve System; (iii) the Federal Deposit
Insurance Corporation; or (iv) any other regulatory agency or governmental
authority having jurisdiction over the Employer, shall govern the validity,
interpretation, construction and effect of this Agreement.

5.6 Validity. If any provision of this Agreement shall be held illegal or
invalid for any reason, the remaining provisions shall nevertheless continue in
full force and effect without being impaired or invalidated in any way.

5.7 Notice. Any notice required or permitted of either the Executive or the
Employer under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

         
If to the Employer or Committee:
  Nevada Security Bank

 
  9990 Double R Boulevard
 
  Reno, NV 89521

 
  Attn: Human Resources Director

If to the Executive:
  Hal Giomi

 
  Address on File


5.8 Successors. The provisions of this Agreement shall bind and inure to the
benefit of the Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Employer, and successors of
any such corporation or other business entity. Accordingly, the Employer shall
not merge or consolidate into or with another corporation, or reorganize or sell
substantially all of its assets to another corporation, firm or person, unless
and until such succeeding or continuing corporation, firm or person agrees to
assume and discharge the obligations of the Employer under this Agreement. Upon
the occurrence of such event, the term “Employer” as used in this Agreement
shall be deemed to refer to such surviving or successor firm, person, entity or
corporation.

5.9 Attorneys’ Fees. In the event of any litigation concerning any controversy,
claim or dispute arising out of or relating to benefits due under this Executive
Supplemental Compensation Agreement, each party shall pay his or her own
attorneys’ arbitration fees incurred and the prevailing party shall be entitled
to recover from the other party reasonable expenses, attorneys’ fees and costs
incurred in the enforcement or collection of any judgment or award rendered. The
“prevailing party” means any party (one party or both parties, as the case may
be) determined by the court to be entitled to money payments from the other, not
necessarily the party in whose favor a judgment is rendered.

5.10 IRS Section 280G. If any portion of the amounts payable to the Executive
under this Plan, either alone or together with other payments or benefits, which
are contingent on a Change of Control would constitute “excess parachute
payments” that are subject to the excise tax imposed by Code section 4999 (or
similar tax and/or assessments), then such payments shall either be (i) paid in
full, or (ii) reduced to an amount equal to two hundred ninety-nine percent
(299%) of the Executive’s “base amount”, whichever of the foregoing payments,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Code section 4999, results in the receipt by the Executive
on an after-tax basis of the greatest amount of benefits. If any such payments
under this Plan are “excess parachute payments”, Executive shall be responsible
for the payment of any excise taxes and Employer (or its successor) shall be
responsible for any loss of deductibility related thereto. If, at a later date,
it is determined that the amount of excise taxes payable by the Executive is
greater than the amount initially so determined, then the Executive shall pay an
amount equal to the sum of such additional excise taxes and any interest, fines
and penalties resulting from such underpayment.

Any determination required under this Section 5.10 shall be made in writing by
the Employer’s independent public accountants immediately prior to a Change of
Control (“Accountants”), whose determination shall be conclusive and binding
upon the Executive and the Employer for all purposes. For purposes of making the
calculations required by this Section 5.10, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
sections 280G and 4999. The Executive and the Employer shall furnish the
Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination (or determinations) under
this Section. The Employer shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5.10.

The terms “excess parachute payments” and “base amount”, are defined in Code
section 280G and Treasury regulations section 1.280G-1. This Section 5.10 shall
apply and be interpreted in accordance with Code section 280G and the Treasury
regulations promulgated thereunder effective January 1, 2004, or the Treasury
regulations then in effect.

5.11 Opportunity to Consult with Independent Counsel. The Executive acknowledges
that he or she has been afforded the opportunity to consult with independent
counsel of his or her choosing regarding both the benefits granted to him or her
under the terms of this Agreement and the terms and conditions which may affect
the Executive’s right to these benefits. The Executive further acknowledges that
he or she has read, understands and consents to all of the terms and conditions
of this Agreement, and that he or she enters into this Agreement with a full
understanding of its terms and conditions.

3

IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
on the date first above-written in the City of Reno, Nevada.

THIS IS A “TOP HAT PLAN” AS DESCRIBED IN SECTION 201(2) OF ERISA. IT IS
MAINTAINED BY THE EMPLOYER PRIMARILY FOR THE PURPOSE OF PROVIDING DEFERRED
COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES,
KNOWN AS THE “TOP HAT GROUP.” THE PLAN IS EXEMPT FROM MOST OF ERISA’S
REQUIREMENTS AND PROTECTIONS. THE BOARD CONSIDERS YOU TO BE A MEMBER OF THE TOP
HAT GROUP AND THEREFORE ELIGIBLE TO PARTICIPATE IN THE PLAN. BY SIGNING THIS
AGREEMENT, YOU ACKNOWLEDGE THAT (I) IT IS YOUR INTENT TO PARTICIPATE IN A TOP
HAT PLAN AS A MEMBER OF THE TOP HAT GROUP, (II) YOU HAVE REVIEWED SCHEDULE B,
SUMMARIZING THE LIMITATIONS OF PARTICIPATING IN A TOP HAT PLAN, (III) YOU
UNDERSTAND AND ACCEPT THE LIMITED RIGHTS AND BENEFITS OF PARTICIPATION IN A TOP
HAT PLAN.

IF YOU BELIEVE THAT YOU ARE NOT A MEMBER OF THE TOP HAT GROUP, OR ARE OTHERWISE
UNWILLING TO ACCEPT THE LIMITS OF PARTICIPATING IN A TOP HAT PLAN, YOU MAY
DECIDE NOT TO PARTICIPATE IN THE PLAN BY ELECTING NOT TO SIGN THIS DOCUMENT.

IF YOU HAVE ANY QUESTIONS ABOUT THIS PLAN OR THE CONSEQUENCES OF PARTICIPATING
IN A TOP HAT PLAN, YOU ARE HEREBY ADVISED TO CONSULT WITH AN INDEPENDENT LEGAL
COUNSEL OF YOUR CHOICE.

THE UNDERSIGNED ACKNOWLEDGES THAT HE OR SHE HAS BEEN PROVIDED AN EXPLANATION OF
THE LIMITED TERMS AND BENEFITS OF A TOP HAT PLAN AND HAS BEEN PROVIDED THE
OPPORTUNITY AND ACCEPTS THE TERMS OF PARTICIPATION.

     
THE EMPLOYER:
  THE EXECUTIVE:
NEVADA SECURITY BANK
A Nevada banking corporation
 


 
   
/s/ Ed Allison
     
  /s/ Hal Giomi
     
 
   
Chairman of the Board
 


4

SCHEDULE A

         
Years of Service Completed
  Applicable Percentage

1
    10 %
2
    20 %
3
    30 %
4
    40 %
5
    50 %
6
    60 %
7
    70 %
8
    80 %
9
    90 %
10 or more
    100 %

5

SCHEDULE B

CLASSIFICATION AS A TOP HAT PLAN

In order to be considered a top hat plan, a plan must be (i) unfunded, and
(ii) maintained “primarily for the purpose of providing deferred compensation to
a select group of management or highly compensated employees.”1 If a plan fails
to meet either of these requirements, all of ERISA’s provisions apply.2



  A.   Unfunded Plan.

A top hat plan is considered unfunded if benefits are payable from the general
assets of the employer (no fund is established) and the participants have no
greater right to employer assets than a general unsecured creditor of the
employer. Conversely, a plan will generally be considered funded (for ERISA and
tax purposes) if the assets are segregated or set apart so that the assets are
identified as a source for the payment of benefits. The existence of life
insurance contracts, or the option to use them as a funding vehicle to pay
benefits does not result in a plan being considered funded.3



  B.   Select Group Of Management Or Highly Compensated Employees.

Neither ERISA nor the applicable Department of Labor (DOL) regulations define
the term “select group of management or highly compensated employees” (Select
Group).4 The legislative history suggests that the Select Group includes only
those employees who have sufficient individual bargaining power to ensure that
their rights to benefits under a plan are adequately protected. DOL Opinion
Letter 90-14A (1990 Opinion) stated:

It is the view of the Department that in providing relief for top hat plans from
the broad remedial provisions of ERISA, Congress recognized that certain
individuals, by virtue of their position or compensation level, have the ability
to affect or substantially influence, through negotiation or otherwise, the
design and operation of their deferred compensation plan, taking into
consideration any risks attendant thereto, and, therefore, would not need the
substantive rights and protections of Title I [of ERISA].

The DOL offers little additional meaningful guidance to assist in identifying
which employees are members of a Select Group. By focusing on an individual’s
“ability to affect or substantially influence, through negotiation or otherwise,
the design and operation of their deferred compensation plan,” its 1990 Opinion
utilizes a functional definition of a Select Group.

In addition, a top hat plan must be maintained “primarily” for the purpose of
providing deferred compensation to a Select Group.5 In the 1990 Opinion, the DOL
stated that “primarily” refers to the type of benefits provided by the top hat
plan and not to the type of participants.6 Therefore, the DOL is likely to take
the position that if the employer permits even one employee who is not a member
of a Select Group to participate in a top hat plan, the plan fails to meet the
definition of the top hat exemption to the ERISA coverage requirements.

Consequences Of Being An ERISA Pension Plan

If the top hat plan exemption is forfeited due to the inclusion of an employee
who is not a member of a Select Group, a plan will be considered an ERISA
covered pension plan,7 and the following consequences will result:



  A.   Reporting And Disclosure Rules Apply.

Participants are entitled to a summary plan description (SPD) and a summary
annual report. The failure to provide an SPD upon an employee’s request can
result in the payment of a penalty to the employee of up to $100 per day.
Perhaps more significantly, an annual report (Form 5500) must be filed for each
applicable year. Failure to do so can result in the imposition of a fine of up
to $1,125 per day per delinquent report unless reasonable cause for not filing
can be demonstrated.8



  B.   Certain Vesting Rules Apply.

Employees are entitled to vest in their benefits no later than the completion of
their seventh year of service. This vesting schedule may be faster than that set
forth in the plan. Rules must be followed for determining what constitutes a
year of service for vesting purposes.



  C.   Spousal And Survivor Rights Apply.

A married participant’s spouse has survivor rights that cannot be taken away
without the spouse’s consent. Without such consent, if an employee dies and the
employer pays the death benefits to a beneficiary other than the employee’s
spouse, the spouse has a claim against the Bank and the Bank may be forced to
pay the necessary additional amounts to provide the required benefits to the
spouse.



  D.   Trust Requirement Applies.

The benefits must be funded through a trust administered by trustees who are
fiduciaries under ERISA. However, if the benefits are actually funded in a trust
and the plan is not a tax qualified plan (which it most likely would not be),
the employees will be taxed on the contributions to the trust as the employees
vest in these amounts.9 If the Bank cannot pay the benefits when due because the
plan was not funded as required by ERISA, personal liability of the Bank’s
officers who failed to follow ERISA could arise.



  E.   Applicable Top Hat Case Law.

In Duggan v. Hobbs, the Ninth Circuit, which includes California, endorsed the
functional test (as explained in the 1990 Opinion) to ascertain whether an
employee is a member of a Select Group.10 Duggan had negotiated a severance
agreement which was to provide monthly payments for life. The employer made
payments until it became financially unstable and discontinued payments
approximately 9 years later. Duggan sued. The district court held that the
arrangement was a top hat plan, and that the owner was not personally liable to
Duggan as a fiduciary of the plan. Duggan appealed. The Ninth Circuit considered
whether the arrangement constituted a top hat plan. In determining whether
Duggan was a member of a Select Group,11 the Ninth Circuit considered several
factors. First, it compared the percentage of employees covered by the top hat
plan to other cases. As the only employee of 23 covered by the arrangement, less
than 5% of the employer’s work force participated in the top hat plan.

Based solely on the numerical test, as applied in other jurisdictions, Duggan
would be a member of a Select Group. The Ninth Circuit continued, however,
noting that in order to satisfy the Select Group requirement, further analysis
was necessary and it directly cited the functional test stated in the 1990
Opinion.12 Because Duggan exerted influence over the negotiation, design and
operation of the arrangement (either directly or through his attorney), Duggan
qualified as a member of a Select Group and the arrangement was a top hat plan.

The most recent case addressing top hat plan status in detail is Demery v.
Extebank, a Second Circuit decision.13 Extebank sponsored a nonqualified plan,
which permitted its executives to defer compensation. Upon reaching normal
retirement age, Extebank’s plan paid a benefit equal to compensation deferred
plus interest at the rate of 20%, compounded annually. If a participant left
before reaching retirement age, however, the plan paid interest at 10%. Extebank
subsequently merged with another bank and the executives terminated employment.
The executives brought an action for benefits under ERISA. The district court
granted summary judgment for Extebank, holding that the plan in question was a
top hat plan, and thus exempt from certain provisions of ERISA (see Footnote 1).

The Executives appealed, arguing that it was not a top hat plan because: (i) too
many of Extebank’s employees were eligible to participate, (ii) non-highly
compensated employees (earning approximately $30,000 per year) were eligible to
participate, and (iii) the plan was funded. The Second Circuit held that the
plan, which was available to approximately 15% of its management and highly
compensated employees, was a top hat plan. Their decision was based on the fact
that all plan participants were (i) selected officers of the bank, (ii) in
management positions, and (iii) highly compensated (when compared to Extebank’s
total work force). Although the Second Circuit acknowledged the importance of a
participant’s ability to negotiate the terms of the plan in determining whether
a participant is a member of a Select Group, the record was silent on this point
and little evidence of negotiating power was shown. The Second Circuit also
found that the term “primarily” suggested that a plan intended for a Select
Group would not lose its top hat status if a small number of the participants
were not part of a Select Group.

Determining Who Is A Member Of Bank’s Top Hat Group.

In comparing the two decisions, the factual similarities between Extebank and
the Bank are not easily dismissed. The more lenient standard announced in
Extebank, however, conflicts with Duggan. It is likely that a greater number of
employees would be eligible to participate in the Bank’s top hat plans by
analyzing the facts under Extebank rather than under the Duggan standard. It is
possible, however, that a court in this Circuit might distinguish Duggan and
agree with Extebank. If the Bank believes that the Extebank standard is the
appropriate one to apply, it must acknowledge (i) the fact that Extebank is not
the law in California, (ii) the increased possibility of a negative resolution
of this issue through litigation, and (iii) the potential consequences
associated with a negative resolution. The Ninth Circuit, however, has not
considered Extebank and it is presently not the law in California. Therefore, in
determining which employees of the Bank are members of a Select Group, you
should rely on the definition as stated in Duggan.

RECEIVED AND ACKNOWLEDGED BY:

         
/s/Hal Giomi
  DATE:   9/15/2005


 
       

1The Bank’s nonqualified plans provide for a deferral of compensation.

2 ERISA section 201(2). A non-top hat ERISA covered plan is subject to Parts 1
through 5 of Subtitle B of Title I of ERISA, reporting and disclosure,
participation and vesting, funding, fiduciary responsibility and administration
and enforcement.

3 Belsky v. First National Life Insurance Company, 818 F.2d 661 (8th Cir. 1987).

4This reference to “highly compensated employee” should not be confused with the
tax law’s definition of the term contained in I.R.C. 414(q), the definition of
highly compensated employee for purposes of the coverage and amount
nondiscrimination rules.

5 ERISA section 201(2).

6 ERISA Opinion Letter 90-14A (May 8, 1990).

7 An ERISA pension plan is defined as “[A]ny plan, fund, or program which was
heretofore or is hereafter established or maintained by an employer or by an
employee organization, or by both, to the extent that by its express terms or as
a result of surrounding circumstances such plan, fund, or program: (i) provides
retirement income to employees, or (ii) results in the deferral of income by
employees for periods extending to the termination of covered employment
regardless of the mean of calculating the benefits under the plan or the means
of distributing benefits from the plan.” ERISA section 3(2).

8 Penalties under ERISA section 502(c) and Code section 6652(e) for failure to
file Forms 5500 would also apply.

9 Plan participants would be taxed in advance of distribution. Amounts deferred
by participants pursuant to valid state law contracts would remain deferred at
the same time, however, those amounts will be includible in income currently
requiring participants to raise capital to pay taxes from other sources. See
I.R.C. 402(b), 83(a),

10 Duggan v. Hobbs, 99 F.3d 307, 312-13 (9th Cir. 1996).

11Duggan did not challenge the district court’s conclusion that he was highly
compensated.

12"[T]he top hat provision was intended to apply to employees, who by virtue of
their position or compensation level, have the ability to affect or
substantially influence, through negotiation or otherwise, the design and
operation of their deferred compensation plan….” Duggan, at 312, citing ERISA
Opinion Letter 90-14A (May 8, 1990).

13 Demery v. Extebank, 216 F.3d 283 (2d Cir. 2000).

6